United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                  _____________

                                  No. 97-1675EM
                                  _____________

Patricia M. Rhoads,                  *
                                     *
                  Appellant,         *
                                     * Appeal from the United States
      v.                             * District Court for the Eastern
                                     * District of Missouri.
The Jones Financial Companies;       *
Edward D. Jones & Co., L.P.,         *       [UNPUBLISHED]
                                     *
                  Appellees.         *
                               _____________

                           Submitted: November 17, 1997
                               Filed: November 26, 1997
                                _____________

Before FAGG, WOLLMAN, and HANSEN, Circuit Judges.
                          _____________

PER CURIAM.

      Patricia M. Rhoads brought this action against The Jones Financial Companies
(JFC) and Edward D. Jones & Co. (EDJ) alleging violations of Title VII, the Age
Discrimination in Employment Act, the Fair Labor Standards Act, and the Missouri
Human Rights Act. On summary judgment, the magistrate judge rejected Rhoads's
claims. After careful review of the record, we agree with the magistrate judge that
Rhoads was a general partner rather than an employee of JFC and EDJ, and she could
not invoke the protections of statutes which afford relief to employees. Having failed
to comply with Federal Rule of Civil Procedure 56(f), Rhoads's argument that the
district court prematurely granted summary judgment before she had an opportunity to
conduct discovery is foreclosed by the holdings of this court. See Allen v.
Bridgestone/Firestone, Inc., 81 F.3d 793, 797-98 (8th Cir. 1996). We thus affirm the
magistrate judge's ruling. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-